UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-624



In Re: SAMUEL HENDERSON, JR.,

                                                         Petitioner.



        On Petition for Writ of Mandamus.     (CA-96-38-V)


Submitted:   January 23, 1997            Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Samuel Henderson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Henderson, Jr., brought this mandamus petition seeking

an order directing the district court to render a decision on his

motion filed pursuant to 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. Subsequently, the district court entered an

order granting Henderson's 28 U.S.C. § 2255 motion. Because his

mandamus petition is now moot, we deny the petition. We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not significantly aid in the decisional process.




                                                   PETITION DENIED




                                2